Citation Nr: 1138786	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to September 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2006 rating decision of the VA Regional Office (RO) in Houston, Texas that denied service connection for bilateral hearing loss disability and tinnitus.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that the Veteran requested a hearing at the VA local office on VA form 9 dated in August 2008.  He also changed his address at that time.  In a letter dated in December 2010, the RO advised him that a hearing had been scheduled.  The letter, as well as subsequent correspondence was returned as "not deliverable as addressed" and/or unable to forward."  The Veteran failed to report for a hearing scheduled in February 2010 in Houston, Texas.  

However, contact with the Veteran by phone reflects that he has since relocated to Florida and has a new address that is of record.  Therefore, he should be scheduled for a hearing within his new VA jurisdiction.  

Additionally, the record reflects that in an Authorization and Consent to Release Information to the Department of Veterans Affairs dated in March 2006, the appellant listed a number of treating providers.  He indicated that he had received treatment at VA Medical Centers in Gainesville, Florida and Houston, Texas.  It does not appear that these records have been requested, or if so, there is no documentation of record with any response.  The Court of Appeals for Veterans Claims (Court) has held that when there is constructive notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file prior to adjudication of a claim. See Bell v. Derwinski, 2, Vet.App. 611 (1992) et al.  In view of such, the Veteran records should be requested from the named VA facilities and associated with the claims folder.

Additionally, the March 2006 authorization form submitted by the Veteran indicates that he was also treated at Mainland Medical Center and St. John's in Seabrook, Texas.  However, both are listed on the same page and neither has a complete address.  Therefore, the Veteran should be contacted and asked to provide separate authorizations for each provider with complete addresses and the dates of treatment.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing at the RO within the jurisdiction in which he currently resides.

2.  Request the Veteran's records from the Houston and Gainesville VA facilities and associate them with the claims folder.

3.  Request that the Veteran provide separate authorizations to obtain records from the Mainland Medical Center and Saint John's with complete addresses and dates of treatment.

4.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


